Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 3/12/21 has been entered. Claims 1, 3-6, 16, 20, 21, 23-26, 28-29, 39, 52, 56, 62, 63, 65, and 66 remain pending in the application with claims 62 and 63 withdrawn. Application’s amendments to the Drawings, Specification, and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 9/14/20 with exceptions noted below.

Response to Arguments
Applicant asserts there is no reason to combine Lee with Portafab.
Applicant asserts that drawings are not required.
Examiner asserts that the drawings must show every feature of the invention specified in the claims. The Application does not have drawings therefore this is not fulfilled, especially in an apparatus claim. A clean room is claimed along with at least the structure of an HVAC system, a turbulent clean room, a laminar flow clean room, PHPG producing devices, a modular clean room, an airlock, and an anteroom. None of which are shown in the drawings. 
Applicants arguments with regards to indefiniteness assert that it is clear what a clean room requires.
Examiner asserts it is unclear if only the composition and body of the claim need to be present or something more such as ducting, filters, fans, blowers, and/or doors. Additionally in this same response on page 14 Applicant asserts that Lee does not teach a clean room “Applicant agrees that Lee 
Applicant asserts that turbulent and laminar flow clean room are clear limitations.
For the reasons given in previous office actions applicants remarks are not convincing. Additionally a search was performed for turbulent and laminar flow clean rooms in the claim language in EAST. The turbulent flow clean room search resulted in one results which was the present application. The laminar flow clean room search found in six results, one of which was the present application and 4 of which did not positively recite a laminar flow clean room. One did recite connection to a laminar flow clean room. Examiner asserts that only one other patent document uses these terms in the claims is further indication that the limitation is not clear especially considering applicant asserts that the structure is well known in the art.
Applicant asserts that a PGPH producing devices are standalone devices because it is well known what a standalone device comprises.
Examiner asserts it is unclear how something is a standalone device when it is part of a larger structure such as a clean room because it is part of a clean room and therefore it is unclear how it is a standalone device. 
Applicant asserts that Lee is silent on a clean room.
Examiner has used Portafab to teach ISO classifications for a clean room. Additionally, Lee teaches a clean room in the broadest reasonable interpretation of a clean room.
Applicant asserts that Lee disclosing use in schools, hospitals, homes, and other common areas does not suggest a clean room.
Examiner asserts that at least hospitals use clean rooms as do other common areas. Additionally in the claims dated 10/18/17 the only components listed for a clean room where the DHP and ozone concentration. This was classified as a clean room per the claim language. Applicant also stated that only this composition in a box with no holes in it would read on a clean room per Remarks dated 4/3/20 pages 10 and 11 Paragraph starting “Finally”.
Applicant asserts that there is an unexpected result of increasing the filter life when using DHP in the room.
Examiner asserts that this is not unexpected as noted in Lee which teaches a reduction in contaminants including microbes in Paragraph 0048. It is well known that reduction of contaminants and microbes, or otherwise providing a cleaner atmosphere and a cleaning agent, would increase filter life and for at least this reason this result is not unexpected. Additionally this is shown in at least U.S. PGPUB 20140034564 to Jueng and U.S. PGPUB 20020092810 to King. Applicant also has not identified a comparison of what was expected to happen to filter life with the inclusion of DHP to the atmosphere as opposed to what actually happened. For at least these reasons this result is not considered unexpected.
Applicant assert that Lee and Haddad are not related art because Lee is classified in the medical field while Haddad pertains to buildings or like structures for particular purposes.
Examiner asserts that Haddid specifically calls out health care industries and other applications and is a modification to make a room modular which would have a benefit in most if not all industries.
Applicant asserts that laminar flow does not prevent the unwanted dispersion of contaminants.

Applicant asserts that Lee, Kennedy, or any other cited reference teaches or suggests to combination of DHP with clean rooms let alone laminar flow clean rooms.
Examiner asserts that a motivation to combine has been provided with relevant prior art to teach all claim limitations. 
Applicant asserts it is incorrect to modify Lee with Portafab because there is no reason to combine.
In addition to the response given in previous actions, Examiner asserts clean room standards are known to one of ordinary skill in the art and would be applied dependent to allow performance of desired processes that require a specific clean room requirement. Portafab teaches requirements for a bio-pharmaceutical cleanroom and one of ordinary skill in the art to have modified the teachings of Lee with the teachings of Portafab to provide any clean room standard because Portafab teaches selecting a clean room requirement according to specific comfort or process requirement as determined by the end user. Lee teaches the requirements of the claim except for the ISO standard. In general application of a known industry standard to a provided room would not make something patentable. 
Applicant asserts that Hashimoto does not teach the average air velocity recited in claim 29.
Examiner asserts that this is provided and Applicant is taking a more narrow interpretation of the claim language and the average is taught over a period of time and therefore the claim limitation is met.
In conclusion Examiner asserts that applying a known ISO standard to a known structure (Lee) is proper, within the skill of one of ordinary skill in the art, and does not provide a patentable distinction, that drawings are required because structure is claimed throughout the claimset, and that it is unclear what a clean room requires structurally.

Claim Objections
Claims 65 and 66 are objected to because of the following informalities:  Claims 65 and 66 recite “mor” this should read “more”.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of all claims must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. There are currently no drawings provided and therefor there are no features of the claims provided in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 3-6, 16, 20, 21, 23-26, 28-29, 39, 52, 56, 65, and 66 recite a “clean room”. It is unclear what components are required in a clean room. Applicant has made assertions that a clean room is different than any other room and that it requires more than simply the body of the claim. It is unclear what structure is required in a clean room as opposed to a regular room or box. It is unclear if the device requires ducting, air moving devices, and filters and the composition presented in the body of the claim, only the composition presented in the body of the claim or something in between.
Claim 20 recites “wherein said clean room is a turbulent flow clean room”. It is unclear what the difference is between a clean room and a turbulent flow clean room. Does this require a fan or pump? The structure of the claim is unclear therefore the metes and bounds of the claim are unclear.
Claim 21 recites “wherein said clean room is a laminar flow clean room”. It is unclear what the difference is between a clean room and a laminar flow clean room. Does this require a fan or pump? Does a box with no holes read on the claim? The structure of the claim is unclear therefore the metes and bounds of the claim are unclear.
Claim 65 recites “part of the heating ventilation and air conditioning system”. This term lacks antecedent basis.
Claim 66 recites “wherein said one or more PHPG producing devices are standalone devices”. When is a device a standalone device and when is it part of another structure? If it can be attached to another structure, powered from, or is it a standalone? Additionally it is confusing to include a standalone device as part of another structure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-5, 16, 20, 22-26, 28, 52, 56, 65, and 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2010093796 to Lee (Lee) in view of Bio-Pharmaceutical Cleanroom Design Guidelines to Portafab (Portafab).
Regarding claim 1, Lee teaches a clean room (Paragraph 0064-0071 discloses this device being used to treat air in an interior and 0086, 0092, and 0093 disclose outletting into a room) comprising 
Lee is silent on wherein said clean room is an ISO 14644 class 8 clean room.
Portafab teaches requirements for a bio-pharmaceutical cleanroom which includes ISO 1-9 standards and states that any can be chosen according to need (Pages 1 and 2). It would have been obvious for one of ordinary skill in the art to select a type of clean room that is suitable to their desired need which is dependent on the material being worked on and its need to be contaminant free. One would select a more stringent standard for more sensitive materials as noted by Portafab. It would have been obvious to one of ordinary skill in the art to have modified the teachings of Lee with the teachings of Portafab to provide any clean room standard because Portafab teaches selecting a clean room requirement according to specific comfort or process requirement as determined by the end user.
Regarding claim 3, Lee is silent on wherein said clean room is an ISO 14644 class 1 clean room, an ISO 14644 class 2 clean room, an ISO 14644 class 3 clean room, an ISO 14644 class 4 clean room, an ISO 14644 class 5 clean room, an ISO 14644 class 6 clean room, or an ISO 14644 class 7 clean room.
Portafab teaches requirements for a bio-pharmaceutical cleanroom which includes ISO 1-9 standards and states that any can be chosen according to need (Pages 1 and 2). It would have been obvious for one of ordinary skill in the art to select a type of clean room that is suitable to their desired need which is dependent on the material being worked on and its need to be contaminant free. One would select a more stringent standard for more sensitive materials as noted by Portafab. It would have 
Regarding claim 4, Lee is silent on wherein said clean room is a BS 5295 class 1 clean room, a BS 5295 class 2 clean room, a BS 5295 class 3 clean room, or a BS 5295 class 4 clean room.
Portafab teaches requirements for a bio-pharmaceutical cleanroom which includes ISO 1-9 standards (of which some of these overlap with the requirements of the BS 5295 1-4 class clean rooms) and states that any can be chosen according to need (Pages 1 and 2). It would have been obvious for one of ordinary skill in the art to select a type of clean room that is suitable to their desired need which is dependent on the material being worked on and its need to be contaminant free. One would select a more stringent standard for more sensitive materials as noted by Portafab. It would have been obvious to one of ordinary skill in the art to have modified the teachings of Lee with the teachings of Portafab to provide any clean room standard because Portafab teaches selecting a clean room requirement according to specific comfort or process requirement as determined by the end user. 
Regarding claim 5, Lee is silent on wherein said clean room is an EU GMP grade A clean room, an EU GMP grade B clean room, an EU GMP grade C clean room, an EU GMP grade D clean room.
Portafab teaches requirements for a bio-pharmaceutical cleanroom which includes ISO 1-9 standards (of which some of these overlap with the requirements of the EU GMP grades A-D clean rooms) and states that any can be chosen according to need (Pages 1 and 2). It would have been obvious for one of ordinary skill in the art to select a type of clean room that is suitable to their desired need which is dependent on the material being worked on and its need to be contaminant free. One would select a more stringent standard for more sensitive materials as noted by Portafab. It would have been obvious to one of ordinary skill in the art to have modified the teachings of Lee with the teachings of 
Regarding claim 16, Lee teaches a filter (Paragraph 0061) that is selected from a 30% ASHRAE filter, a 60% ASHRAE filter, or a 95% ASHRAE filter (There is a particle size under which a filter filters out 30%, 60%, or 95% by weight and therefore any filter would meet this claim dependent on the particle size range specified).
Regarding claim 20, Lee teaches wherein said clean room is a turbulent flow clean room (the room can be supplied with turbulent flow).
Regarding claim 22, Lee teaches wherein said clean room comprising DHP gas is safe for continuous human occupation according to the Occupational Safety and Health Administration (OSHA), National Institute for Occupational Safety and Health (NIOSH), or American Conference of Industrial Hygienists (ACGIH) standards (Paragraph 0044, 0077, and 0093).
Regarding claim 24, Lee is silent on wherein said clean room is an ISO class 5 clean room.
Portafab teaches requirements for a bio-pharmaceutical cleanroom which includes ISO 1-9 standards and states that any can be chosen according to need (Pages 1 and 2). It would have been obvious for one of ordinary skill in the art to select a type of clean room that is suitable to their desired need which is dependent on the material being worked on and its need to be contaminant free. One would select a more stringent standard for more sensitive materials as noted by Portafab. It would have been obvious to one of ordinary skill in the art to have modified the teachings of Lee with the teachings of Portafab to provide any clean room standard because Portafab teaches selecting a clean room requirement according to specific comfort or process requirement as determined by the end user.
Regarding claim 26, Lee teaches wherein said clean room has reduced levels of airborne molecular contaminants selected from the group consisting of bis(2-ethylhexyl) benzene- 1,2-dicarboxylate (POP), triethyl phosphate (TEP), 2,6-ditert-butyl-4-methylphenol (BHT), 3,4-dibutylphthalic 
Regarding claim 28, Lee is silent on wherein the air change rate is between 1 and 360 air changes per hour (ACH).
Portafab teaches requirements for a bio-pharmaceutical cleanroom which includes ISO 1-9 standards and states that any can be chosen according to need (Pages 1 and 2 and these standards include air change rates in the range desired, especially 5-8). It would have been obvious for one of ordinary skill in the art to select a type of clean room that is suitable to their desired need which is dependent on the material being worked on and its need to be contaminant free. One would select a more stringent standard for more sensitive materials as noted by Portafab. It would have been obvious to one of ordinary skill in the art to have modified the teachings of Lee with the teachings of Portafab to provide any clean room standard because Portafab teaches selecting a clean room requirement according to specific comfort or process requirement as determined by the end user.
Regarding claim 52, Lee teaches comprising installing a PHPG generating device comprising an air-permeable substrate structure having a catalyst on its surface (Paragraphs 0073-0075), a source of light (Paragraph 0075); and wherein air flows through said air-permeable substrate structure and the device produces PHPG and directs it away from said air-permeable substrate structure (Paragraphs 0064-0080) wherein said DHP gas produced by said PHPG generating device is free of hydration, ozone, plasma species, and organic species (Paragraphs 0088 and 0089).
Regarding claim 56, Lee teaches wherein said DHP gas is not prepared from vaporized hydrogen peroxide liquid (Paragraph 0036).
Regarding claim 65 Lee teaches wherein said one or more PHPG producing devices are part of the heating ventilation and air conditioning (HVAC) system (Paragraphs 0085-0089 discloses the device in a room and 1-4 and 6-12 show devices that are part of an HVAC system especially Figure 7 and Paragraph 0067).
Regarding claim 66, Lee teaches wherein said one or more PHPG producing devices are standalone devices (Figures 1-12 show devices that stand alone).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Portafab and U.S. PGPUB 20070039260 to Haddad (Haddad).
Regarding claim 6, Lee is silent on wherein said clean room is a modular clean room.
Haddad teaches wherein said clean room is a modular clean room (Title). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Lee with the teachings of Haddad to provide wherein said clean room is a modular clean room. Doing so would have allows the device to be constructed and moved easily.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Portafab and U.S. PGPUB 20070021050 to Kennedy (Kennedy).
Regarding claim 21, Lee is silent on wherein said clean room is a laminar flow clean room. 
Kennedy teaches wherein said clean room is a laminar flow clean room (Paragraph 0004 states that a clean room have laminar flow and the goal of the invention is laminar flow). It would have been obvious to one of ordinary skill in the art to have provided a laminar flow clean room. Doing so would allow the atmosphere to be controlled and prevent unwanted dispersion of contaminants.

Claims 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Portafab and U.S. Patent 4693175 to Hashimoto (Hashimoto).
Regarding claim 23, Lee is silent on wherein the clean room further comprises an airlock or anteroom and higher air pressure than adjacent non-clean room areas.
Hashimoto teaches wherein the clean room further comprises an airlock or anteroom and higher air pressure than adjacent non-clean room areas (83, Figure 25, Col. 4 lines 31-50 disclose an interior pressure slightly higher than the exterior). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Lee with the teachings of Hashimoto to provide wherein the clean room further comprises an airlock or anteroom and higher air pressure than adjacent non-clean room areas. Doing so would prevent minimize contamination of the filtered or clean room.
Regarding claim 25, Lee is silent on wherein said clean room is an ISO 14644 class 4 or lower clean room and further comprises an airlock or anteroom.
Portafab teaches requirements for a bio-pharmaceutical cleanroom which includes ISO 1-9 standards and states that any can be chosen according to need (Pages 1 and 2). It would have been obvious for one of ordinary skill in the art to select a type of clean room that is suitable to their desired need which is dependent on the material being worked on and its need to be contaminant free. One would select a more stringent standard for more sensitive materials as noted by Portafab. It would have been obvious to one of ordinary skill in the art to have modified the teachings of Lee with the teachings of Portafab to provide any clean room standard because Portafab teaches selecting a clean room requirement according to specific comfort or process requirement as determined by the end user.
Hashimoto teaches wherein the clean room further comprises an airlock or anteroom and higher air pressure than adjacent non-clean room areas (83, Figure 25, Col. 4 lines 31-50 disclose an interior pressure slightly higher than the exterior). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Lee with the teachings of Hashimoto to provide wherein the .

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Portafab and U.S. Patent 4693175 to Hashimoto (Hashimoto).
Regarding claim 29, Lee is silent on wherein the average air velocity is between 0.005 m/s to 0.508 m/s.
Hashimoto teaches wherein the average air velocity is between 0.005 m/s to 0.508 m/s (Col. 15 line 65 – Col. 16 line 8 and Col. 16 lines 35-50 disclose a velocity of .35 m/s). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Lee with the teachings of Hashimoto to provide wherein the average air velocity is between 0.005 m/s to 0.508 m/s. Doing so would allow the atmosphere to be controlled and prevent unwanted dispersion of contaminants.

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Portafab and U.S. PGPUB 20090169576 to Crea et al. (Crea).
Regarding claim 39, Lee is silent on wherein said clean room comprises a biocontainment environment specified by the Centers for Disease Control and Prevention as biosafety level 1 (BSL-1), biosafety level 2 (BSL-2), biosafety level 3 (BSL-3), or biosafety level 4 (BSL-4).
Crea teaches wherein said clean room comprises a biocontainment environment specified by the Centers for Disease Control and Prevention as biosafety level 1 (BSL-1), biosafety level 2 (BSL-2), biosafety level 3 (BSL-3), or biosafety level 4 (BSL-4) (Paragraph 0157). It would have been obvious to noe of ordinary skill in the art to have modified the teachings of Lee with the teachings of Crea to provide wherein said clean room comprises a biocontainment environment specified by the Centers for Disease Control and Prevention as biosafety level 1 (BSL-1), biosafety level 2 (BSL-2), biosafety level 3 .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        5/26/21